UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Transocean Ltd. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ADDITIONAL DEFINITIVE PROXY MATERIAL This additional definitive proxy material is being filed with the Securities and Exchange Commission by Transocean Ltd. in connection with the solicitation of proxies by our Board of Directors for use in voting at our annual general meeting of shareholders. The annual general meeting will be held on May17, 2013 at 5:00p.m., Swiss time, at the Theater Casino Zug, Artherstrasse 2-4, CH-6300 Zug, Switzerland. Subsequent to the filing of the Proxy Statement on April 2, 2013, it came to the Company’s attention that the numbers of shares included on page P-3 of the Proxy Statement were incorrect.In addition, the Percent of Class column on the chart on page P-36, and the corresponding footnote, reflected information based on the incorrect number of outstanding shares reported on page P-3.We are issuing this additional definitive proxy material to provide the correct information. As of March 20, 2013, there were 360,326,197 shares outstanding, which excludes 13,504,452 shares that are held by Transocean Ltd. or our subsidiary, Transocean Inc. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS Listed below are the only persons who, to the knowledge of the Company, may be deemed to be beneficial owners, as of March20, 2013, of more than 5% of the Company's shares. Name and Address of Beneficial Owner Shares Beneficially Owned Percent of Class(1) Icahn CapitalLP % White Plains Plaza 445 Hamilton Avenue, Suite1210 White Plains, New York 10601 The Capital Group Companies,Inc. % 333 South Hope Street Los Angeles, CA 90071 BlackRock,Inc. % 40 East 52ndStreet New York, NY 10022 The percentage indicated is based on the 360,326,197 outstanding shares at March20, 2013. The number of shares is based on the Schedule13D/A filed with the SEC on January30, 2013 by Icahn CapitalL.P. with respect to itself, Carl C. Icahn and certain other affiliated entities of Carl C. Icahn. According to the filing, (i)High River Limited Partnership, a Delaware limited partnership, has sole voting power and sole dispositive power with regard to 4,030,806 shares; (ii)Hopper InvestmentsLLC, a Delaware limited liability company, has shared voting power and shared dispositive power with regard to 4,030,806 shares; (iii)Barberry Corp., a Delaware corporation, has shared voting power and shared dispositive power with regard to 4,030,806 shares; (iv)Icahn Partners Master FundLP, a Delaware limited partnership, has sole voting power and sole dispositive power with regard to 6,345,073 shares; (v)Icahn Partners Master Fund IILP, a Delaware limited partnership, has sole voting power and sole dispositive power with regard to 2,537,073 shares; (vi)Icahn Partners Master Fund IIILP, a Delaware limited partnership, has sole voting power and sole dispositive power with regard to 1,117,192 shares; (vii)Icahn OffshoreLP, a Delaware limited partnership, has shared voting power and shared dispositive power with regard to 9,999,338; (viii)Icahn PartnersLP, a Delaware limited partnership, has sole voting power and sole dispositive power with regard to 6,123,891 shares; (ix)Icahn OnshoreLP, a Delaware limited partnership, has shared voting power and shared dispositive power with regard to 6,123,891 shares; (x)Icahn CapitalLP, a Delaware limited partnership, has shared voting power and shared dispositive power with regard to 16,123,229 shares; (xi)IPHGPLLC, a Delaware limited liability company, has shared voting power and shared dispositive power with regard to 16,123,229 shares; (xii)Icahn Enterprises HoldingsL.P., a Delaware limited partnership, has shared voting power and shared dispositive power with regard to 16,123,229 shares; (xiii)Icahn EnterprisesG.P.Inc., a Delaware corporation, has shared voting power and shared dispositive power with regard to 16,123,229 shares; (xiv)Beckton Corp., a Delaware corporation, has shared voting power and shared dispositive power with regard to 16,123,229 shares; and (xv)Carl C. Icahn has shared voting power and shared dispositive power with regard to 20,154,035 shares. Carl C. Icahn, by virtue of his relationship to the other reporting persons, is deemed to beneficially own the shares which the other reporting persons directly beneficially own. According to the Schedule13D, each of the reporting persons may have shared voting and/or dispositive power over all or some of such shares. The number of shares held by The Capital Group Companies,Inc. is based on a statement of significant shareholdings filed with the SIX Swiss Exchange on February20, 2013. According to the filing, The Capital Group Companies,Inc., along with funds managed by Capital Research and Management Company and clients' portfolios managed by Capital Guardian Trust Company, Capital International Limited, Capital InternationalInc., Capital International Sàrl and Capital International K.K., have voting rights over 19,705,507 shares. The number of shares is based on the Schedule13G filed with the SEC on January30, 2013 by BlackRock,Inc. *** This additional definitive proxy material modifies certain information contained in the Proxy Statement, dated April2, 2013, previously made available to our shareholders in connection with the solicitation of proxies for use at the annual general meeting.Except as described above, this additional definitive proxy material does not modify, amend, supplement or otherwise affect any matter presented for consideration in the Proxy Statement. April 12, 2013
